Citation Nr: 0808575	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for left-sided 
sciatica.  

2.  Entitlement to service connection for right-sided 
sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sciatica.  The veteran testified 
before the Board in February 2006.  In June 2007, the Board 
remanded the claim for additional development.    


FINDINGS OF FACT

1.  The veteran's left-sided sciatica was manifested to a 
compensable degree within one year after separation from 
service.  

2.  The veteran does not have a current diagnosis of right-
sided sciatica.  


CONCLUSIONS OF LAW

1.  The veteran's current left-sided sciatica was incurred in 
or aggravated by her active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The veteran's claimed right-sided sciatica was not 
incurred in or aggravated by her active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sciatica, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  


Left-Sided Sciatica 

The veteran reported experiencing symptoms of left-sided 
sciatica in April 1998, but it has not been noted in her 
service medical records.  The veteran's post-service private 
medical records show that she has a current diagnosis of 
left-sided sciatica.  Specifically, private medical records 
dated from April 2002 to May 2002 note that the veteran 
developed left sciatica in February 2002 and showed that she 
received intermittent treatment for it.  A September 2005 
medical report revealed that the veteran had significant 
tenderness over the spinous processes and minor tenderness in 
the left gluteal region.  There was negative straight leg 
raise.  Motor was 5/5 in the lower extremities.  Flexion, 
extension, and deep tendon reflexes were symmetric and +2 at 
the knee and ankle jerk.  The veteran was able to rise up on 
her toes and had normal gait.  The diagnosis was left L4-L5 
radiculopathy, or left-sided sciatica.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.   Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  Diagnostic Code 8620 refers to neuritis of the 
sciatic nerve, and DC 8720 refers to neuralgia of the sciatic 
nerve.  38 C.F.R. § 4.124a, DC 8520 (2007).  The rating 
criteria are the same using DCs 8520, 8620, and 8720.  

In an August 2005 letter from the veteran's former treating 
physician, the physician stated that he provided the veteran 
with regular prenatal care from August 1998 to April 1999 
during her fourth pregnancy.  He reported that she had severe 
problems with back pains and sciatic pains, especially in the 
second and third trimester of her pregnancy.  He stated that 
she received physiotherapy and analgetic medication to 
stabilize her condition until the end of the pregnancy.  The 
evidence indicates that the manifestations of the veteran's 
disability during that time period were wholly sensory in 
nature.  Resolving all doubt in favor of the veteran, the 
Board finds that her left-sided sciatica most nearly 
approximated incomplete paralysis of the sciatic nerve that 
was mild in degree.  38 C.F.R. § 4.123 (2007).  The Board 
finds that the veteran's left-sided sciatica manifested 
itself to a compensable degree within one year after 
separation from service, and therefore, presumptive service 
connection is warranted.    

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran's left-sided sciatica 
manifested itself to a compensable degree within one year 
after separation from service.  Therefore, presumptive 
service connection for left-sided sciatica must be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Right-Sided Sciatica 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service medical records are negative for complaints 
or treatment for right-sided sciatica.  There is no post-
service evidence of diagnoses or treatment for right-sided 
sciatica.  Private medical records dated from April 2002 to 
September 2005 show diagnoses and treatment for left-sided 
sciatica.  A July 2007 VA examination also revealed no right-
sided sciatica.  

In an August 2005 letter from the veteran's former treating 
physician, the physician stated that he provided the veteran 
with regular prenatal care from August 1998 to April 1999 
during her fourth pregnancy.  He reported that she had severe 
problems with back pains and sciatic pains, especially in the 
second and third trimester of her pregnancy.  He stated that 
she received physiotherapy and analgetic medication to 
stabilize her condition until the end of the pregnancy.

While the evidence does show complaints of sciatic pain 
within the first year following the veteran's separation from 
service, that medical report does not indicate that she was 
treated for right-sided sciatica.  That medical evidence did 
not specify which side the sciatic pains affected.  However, 
in this case there is no post-service evidence demonstrating 
that the veteran has right-sided sciatica.

Absent evidence of a current disability, service connection 
for right-sided sciatica must be denied.  There is no 
competent medical evidence of record that demonstrates the 
current presence of right-sided sciatica.  Because no right-
sided sciatica has been currently diagnosed in this case, the 
Board finds that service connection for right-sided sciatica 
is not warranted.  

The Board has considered the veteran and her husband's claim 
that she has right-sided sciatica which is related to her 
service.  However, as laypersons, the veteran and her husband 
are not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and her 
husband are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has right-sided sciatica.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in July 2004; a statement of the case in August 
2005; and a supplemental statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left-sided sciatica is granted.  

Service connection for right-sided sciatica is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


